PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/106,500
Filing Date: 21 Aug 2018
Appellant(s): Esslinger et al.



__________________
Stanley A. Kim, Ph.D., Esq. 
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10-23-2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06-08-2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 8 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fourcade et al (Journal of Immunology, 2009; 182:5240-5249), and further in view of Esslinger (W02008110372) and Korman (US20090217401). 

Korman describes the use of antibodies antagonistic to the PD-1 protein and that such an antibody may be administered before, after, or in conjunction with an additional agent which may stimulate the immune response (0496). Of particular interest is the use of a PD-1 antagonistic antibody in the context of a vaccine which may function to stimulate the immune response to an antigen of interest (0494) and it is described that such a protocol may be of use in the context of cancer.  Korman additionally describes that in addition to another immune stimulating agent such as a tumor antigen vaccination protocol, or as Esslinger additionally describes administration of F (ab) fragments of a NY-ESO-1 antibody, the PD-1 blockade may be 
More specifically, it is described that tumors such as melanoma are regarded as immunogenic and specific cancer antigens expressed by these cancers may be utilized as peptides in conjunction with PD1 antibody to elicit an anti-tumor response (0471-0473). As such Fourcade and Korman do not particularly describe administration of a NY-ESO-1 specific antibody in addition to a PD-1 antagonist for combinatorial immunotherapy. Esslinger describes the production of an anti-NY-ESO-1 antibody ("Manhattan, 12D7") which may be utilized for the purposes of treating tumors such as melanoma (pi, 5-10). Esslinger describes that the antibody may be comprised of a pharmaceutical composition, and that such a composition may be comprised of an additional agent "useful" for treating tumors (p39 claim 18) or that co-administration or sequential administration of other agents may be desirable. Esslinger proceeds to describe that the administration of an antibody directed to the NY-ESO-1 intracellular cancer antigen in melanoma may be of therapeutic relevance in a vaccine protocol (p34, 20-27). It is postulated that immune complexes formed upon co-administration of "Manhattan" with NY-ESO-1 peptides or protein could enhance cellular immune responses in the subject through the formation of immune activating antibody-NY-ESO-1 complexes. Therefore looking at the combined teachings of Fourcade, Korman and Esslinger it would be . 

(2) Response to Arguments
Appellant argues that the invention is based on the surprising unexpected discovery that administering an anti-NY-ESO-1 antibody along with a chemotherapeutic agent and an agent that activates the immune system reduces tumor growth more effectively than administration of the combination of a chemotherapeutic agent and an agent that activates the immune system.  Appellant references Example 1 of the instant specification as an illustration of this effect with a specific protocol which involves the administration of the NY-ESO-1 specific antibody 12D7 in conjunction with the chemotherapeutic 5-Fluorouracil and a CD40 agonist with results summarized in figure 1. This particular antibody (12D7) was isolated and cloned from a particular melanoma patient treated with chemotherapy and the CTLA-4 antagonistic antibody ipilimumab as detailed in the example 2. The antibody (12D7) and disclosed uses thereof are found in the cited reference of Esslinger (WO2008110372).  With respect to the claims of unexpected results it is noted that in support the appellant cites the figure 1/example 1 of the instant specification which utilizes a CD40 agonistic antibody as the “agent which activates the immune system”.  The elected species of “agent which activates the immune system” is a PD1 antagonistic antibody however as in claim 8. Other withdrawn claims describe the activating agent as a CD25 antagonistic agent 4-1BB (CD137) agonist, a CD40 ligand an OX40 agonistic antibody. For the establishment of unexpected results the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support” (see MPEP 716.02(d)). In this instance appellant has presented the results of use of a CD40 agonistic antibody as extrapolated to any other immune modulating agents such as a PD-1 antagonistic antibody. PD1 is expressed by T cells, its ligand PD-L1 is found typically on a 
With respect to the combination of references and the claimed material appellant argues that there is no reasonable expectation of success in the treatment of a cancer which expresses the NY-ESO-1 antigen when utilizing the anti-NY-ESO-1 antibody 12D7 in combination with previous treatment with a chemotherapeutic agent and agent which activates the immune system. This argument is based on a statement in the disclosure of Esslinger which describes 
Esslinger throughout the disclosure broadly teaches that the antibody of the disclosure (12D7) is intended to be utilized for treatment of various tumors which express the tumor associated antigen NY-ESO-1 (p1, 5-10; p2, 20-25, p3, 11-20; p6, 19-27; p20, 1-20, claims 20, 22, 24). Appellant is directed to MPEP 2123 which describes that “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including 
In a second therapeutic treatment modality embodiment Esslinger more specifically teaches that a pharmaceutical composition comprising the invention antibody may be additionally comprised of agents such as anti-tumor compounds and cytotoxic drugs (p24, 1-15). The pharmaceutical composition may be co-administered or sequentially administered with other agents. In this embodiment Esslinger envisions the antibody of the invention formulated as a vaccine comprising the antibody (12D7) and the cognate antigen (NY-ESO-1) for active immunization, and describes that such vaccine formulations are described in the prior art. (p24, 5-14). Esslinger further describes this embodiment at p34 21-25 in which therapeutic effects of administration of immune complexes formed with NY-ESO-1 and 12D7 co-administration would result in an increased induction of cellular immune response as in cited reference (12). An ordinary artisan is well aware of methodologies to deliver vaccine immune complexes to antigen presenting cells such as dendritic cells using for instance subcutaneous or intradermal administration (Esslinger, claim 21 for example of route of administration). Therefore considering this alternative specific embodiment would not be likely to be relevant to the hypothetical mechanism of action relating to serum concentrations of NY-ESO which is discussed by Esslinger and the reference 13. Administration through a subcutaneous or intradermal route would target dendritic cells which reside in the skin and would allow for stimulation of a beneficial antigen specific T cell response to NY-ESO-1 protein.  
With respect to this particular embodiment the appellant argues that the Example 1 of Esslinger does not link NY-ESO-1 vaccine effectiveness to an antibody response.  In reply it is 
In summary the combined disclosure of Fourcade, Esslinger and Korman make obvious the instant claims 8 and 13 with a reasonable expectation of success. The disclosure of Esslinger broadly claims and discloses that NY-ESO-1 antibody may be utilized in the treatment of tumors that express this tumor associated antigen. Esslinger additionally describes various alternative embodiments utilizing antibody molecules and explains how such treatment methodologies may be carried out, and how they may work in-vivo.  An ordinary skilled artisan at the time of claimed invention would be well aware of the disclosure of Esslinger, Fourcade and Korman and would have been motivated to perform said protocols for the purposes described above to treat a tumor expressing the NY-ESO-1 antigen.
For the above reasons, it is believed that the rejections should be sustained.

/BRIAN HARTNETT/Examiner, Art Unit 1644                                                                                                                                                                                                        
Conferees:
/AMY E JUEDES/Primary Examiner, Art Unit 1644   

/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644                                                                                                                                                                                                                                                                                                                                                                                                             
In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.